           Case 1:18-bk-10820       Doc 42     Filed 01/09/19 Entered 01/09/19 13:43:50             Desc Ntc
                                               of Assets Page 1 of 1
                                       UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF RHODE ISLAND

In Re: Kristin M Allard                                                               Case No.:
                                                                                      1:18−bk−10820

            NOTICE OF NEED TO FILE PROOF OF CLAIM DUE TO THE RECOVERY OF ASSETS
NOTICE IS GIVEN THAT:

The initial notice in this case instructed creditors that it was not necessary
to file a proof of claim. Since that notice was sent, the Trustee has notified
the Court that there are assets available for distribution to creditors.

Non Governmental Creditors who wish to share in any distribution of funds must
file a proof of claim with the Clerk of the Bankruptcy Court at

                                      380 Westminster Street Providence RI 02903

                         Date: 4/9/19


Governmental Unit Creditors must file a proof of claim on or before:

                         Date: 4/9/19


IT IS YOUR RESPONSIBILITY TO PROVIDE NOTIFICATION TO THE COURT OF ANY CHANGE
IN ADDRESS. FAILURE TO DO SO MAY RESULT IN THE DEPOSIT OF YOUR SHARE OF THE
DISTRIBUTION INTO THE COURT REGISTRY AS UNCLAIMED FUNDS.Creditors who do not
file a proof of claim on or before this date may not share in any distribution
from the debtor's estate.

The proof of claim form may be obtained at any bankruptcy court clerk's office
or from our website: www.rib.uscourts.gov. It may be filed by regular mail or
electronically at the court's web site at www.rib.uscourts.gov. Select File a
Proof of Claim, and follow the on−line instructions. If you wish to receive
proof of its receipt by the bankruptcy court, enclose a photocopy of the proof
of claim together with a stamped, self−addressed envelope.There is no fee for
filing the proof of claim.

 ALL CREDITORS MUST FILE A PROOF OF CLAIM ON OR BEFORE THE APPLICABLE DATE SET
        FORTH ABOVE. IF YOU HAVE PREVIOUSLY FILED A CLAIM IN THIS CASE,
                     YOU DO NOT NEED TO FILE A NEW ONE NOW.



Susan M. Thurston                                                                     By: CAL

Clerk, US Bankruptcy Court                                                            Deputy Clerk
                                                                                      Dated: 1/9/19

Document Number: 42 − 41
351b.jsp

______________________________________________________________________________________________

           The Federal Center · 380 Westminster Street, 6th Floor · Providence, RI 02903 · Tel: (401) 626−3100

                                             Website: www.rib.uscourts.gov
